                Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8822 Page 1 of 8

       ~AO 245B (CASD) (Rev. 4/14)   Judgment in a Criminal Case
                 Sheet I




                                               UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                      UNITED STATES OF AMERICA                                     AMENDED JUDGMENT IN A CRIMINAL CASE
                                         v.                                        (For Offenses Committed On or After November 1, 1987)

                            JOHN HARRELL (03)                                      Case Number: 03CR0850-W
                                                                                    Harini Raghupathi, Federal Defenders Inc.
                                                                                   Defendant's Attorney
       REGISTRATION NO. 87632198
       181   Modification oflmposed Term oflmprisonment for Extraordinary and Compelling Reasons (18 U.S.C. § 3582(c)(l))
       THE DEFENDANT:
       181 pleaded guilty to count(s) 1-28 of the third superseding indictment

       D     was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                             Count
       Title & Section                        Nature of Offense                                                                             Number(s)
18USC371                               Conspiracy to Commit Wire Fraud                                                                            SSSl
18 USC 1343                           Wire Fraud                                                                                            SSS2 - SSS15
18 USC 1956(h)                        Conspiracy to Launder Money                                                                                SSS16
18 USC 1956(a)(l)(A)(i)               Money Laundering                                                                                       SSS17- SSS28




        The defendant is sentenced as provided in pages 2 through _ _. . ; 8_ _ of this judgment. The sentence is imposed pursuant
 to the Sentencing Reform Act of 1984.
 D    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 181 Count(s) remaining and in underlying indictments                                is   D    are181 dismissed on the motion of the United States. •
 181    Assessment: $2,800.00 forthwith.




 181 Fine waived                                     D Forfeiture pursuant to order filed        _ _ _ _ _ _ _ _ _ , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
 defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances.

                                                                               1/07/2008
                                                                              Date oflmposition of Sentence




                                                                              HON. THOMAS J.
                                                                              UNITED STATES DISTRICT JUDGE

                                                                                                                                                  03CR0850-W
        Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8823 Page 2 of 8

AO 245B (CASO) (Rev. 4/14) Judgment in a Criminal Case
           Sheet 2 - Imprisonment

                                                                                            Judgment - Page _ _2_ of          8
 DEFENDANT: JOHN HARRELL (03)
 CASE NUMBER: 03CR0850-W
                                                           IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
         Time Served



    D Sentence imposed pursuant to Title 8 USC Section 1326(b).
    D The court makes the following recommendations to the Bureau of Prisons:



    D The defendant is remanded to the custody of the United States Marshal.
    D The defendant shall surrender to the United States Marshal for this district:
           Oat _ _ _ _ _ _ _ _ Oa.m.                         Op.m.         on

               as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by_the Bureau of Prisons:
          D    before
          •             ---------------------------------------
               as notified by the United States Marshal.
          D    as notified by the Probation or Pretrial Services Office.


                                                                RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                                  to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy ofthisjudgment.


                                                                                          UNJTED STA TES MARSHAL


                                                                      By----------------------
                                                                                      DEPUTY UNJTED STATES MARSHAL




                                                                                                                      03CR0850-W
           Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8824 Page 3 of 8
AO 245B      (Rev. 9/00) Judgment in a Criminal Case
             Sheet 3 - Supervised Release
                                                                                                     Judgment-Page --L- of          --i--
  DEFENDANT:                    John Harrell
  CASE NUMBER:                  03CR0850-W
                                                        SUPERVISED RELEASE
  Upon release from imprisonment, the defendant shall be on supervised release for a tenn of 3 years, each count, concurrently.
                                                       MANDATORY CONDITIONS
       The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from
  the custody of the Bureau of Prisons.
  The defendant shall not commit another federal, state or local crime.
  The defendant shall not illegally possess a controlled substance.
  For offenses committed on or after September 13, 1994 :
        The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test within
   15 days of release from imprisonment and at least two periodic drug tests thereafter.
  X       The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of
          future substance abuse.
          The defendant shall not possess a fireann, destructive device, or any other dangerous weapon.
               Drug testing requirements will not exceed submission of more than eight drug tests per month during the tenn of supervision,
               unless ordered by the Court.
               The defendant shall cooperate as directed in the collection of a DNA sample, pursuant to 18 USC 3583(d)
               If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay
          any such fine or restitution that remains unpaid at the commencement of the tenn of supervised release in accordance with the
          Schedule of Payments set forth in this judgment.

    . The defe_ndant s~~ll CO!Jlply with the standard conditions that have been adopted by this court . The defendant shall also comply
   with any special conditions imposed.

                                         STANDARD CONDITIONS OF SUPERVISION
  1)      the defendant shall not leave the judicial district without the pennission of the court or probation officer;
  2)      the defendant shall report to the probation officer and shall submit a truthful and complete written report within the first five days
          of each month;
  3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)      the defendant shall support his or her dependents and meet other family responsibilities;
  5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
  6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
          controlled substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted
          of a felony, unless granted pennission to cfo so by the probation officer;
  10)     the defendant shall pennit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation
          of any contraband observed m plain view of the probation officer;
  11)     the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement
          officer;
  12)     the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court;
  13)     as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by_ the <;iefendant's
          criminal record or personal history or characteristics and shall penmt the probation officer to make such notifications and to
          confirm the defendant's compliance with such notification requirement.
          Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8825 Page 4 of 8


AO 2458     (Rev. 9/00) Judgment in a Criminal Case
            Sheet 3 - Continued 2 - Supervised Release
                                                                                                 Judgment-Page _,L_ of _           ___.3_ _
DEFENDANT:                John Harrell
CASE NUMBER:               03CR0850-W

                                               SPECIAL CONDITIONS OF SUPERVISION

          The defendant shall not possess firearms, explosive devices, or other dangerous weapons.
          The defendant shall submit to search of {)tlrson, property, residence, abode or vehicle, at a reasonable time and in
          a reasonable manner, by the probation officer or ottier law enforcement officer.
          The defendant shall report all vehicles owned, operated, or in which the defendant has an interest to the probation officer.
          The defendant shall be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
          of credit without approval of the probation officer.
          The defendant shall provide complete disclosure of personal and business financial records to the probation officer as
          requested.
          The defendant shall not engage in the employment or profession involving fiduciary responsibilities or the solicitation of
          funds from investors or financial institutions.
            Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8826 Page 5 of 8
AO 245S RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
DEFENDANT: John Harrell                                                                                                                                                                                                          PAGE 5   OF   8
CASE NUMBER: 03CR0850-W
                                             RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
       IT JS ORDERED that the defendant pay restitution in the ~ount of$40,556,06S.30, through the Clerk,. U.S. District Court, to the victim~ listed as follows, in
the amounts specifi1;:d, payable forthwith or tlirough the Inmate Financial Rcsw.nsiliility Program at the rate o, S2S 00 JlClr: quarter during the period of incarceration,
~ith the pa~ent of any remaining balance to be made following the defendant's release from prison at the rate of$ I 00.00 per month. Distribution of restitution to the
victims is to be on a pro rata basis. Restitution shall be joint ana several with co-defendants .

                                                 .   . ...   - ...   ····•······ · ... ·-···-·   ----- --····   ··• ·•   ·-·. · ··-~----·-   ·" ·-···   ······   •' • '   -------··· -·-·   .... ... .. .. ........   ····-··•




                                                                                                                               Middle Name/
                                                                                                                                 Spouse's
                                   Last Name                                 First Name                                           Name                                                                  Loss
                               Adams                                   Douglas                                                                                                                         $94,000.00
                               Adams                                   Stormy                                                                                                                       $128,000.00


                               Anders                                 Gregory                                                 Michael                                                            $528,000.00
                               Andes                                  Robert                                                  Lee                                                              $4,800,000.00
                               Andrus                                 Hyrum                                                                                                                       $75,000.00
                               Bartels                                Ron                                                                                                                         $26,550.00
                               Batten                                 Raymond                                                                                                                          $31,000.00
                               Batiz                                  Pedro                                                                                                                         $198,000.00
                               Batiz Family
                               Members                                                                                                                                                             $150,000.00
                               Bergin                                 Wavne                                                                                                                        $200,000.00
                               Bertelsman                             Tom
                               Blanchard                              Floyd                                                                                                                            $30,000.00
                               Bloesser                               Carol                                                                                                                               $2,800.00

                               Bohnet                                 John                                                                                                                                $2,600.00
                              Bradley                                 Arthur                                                                                                                       $700,000.00
                              Bradley                                 Kim                                                                                                                           $25,000.00
                                                                                                                                                                      \
                              Brown                                   Mark                                                   Talbott                                                               $198,763.14
                              Burbank                                 Stewart                                                Craig                                                                 $148,000.00
                              Carmean                                 Craig                                                                                                                          $5,000.00

                              Carnes                                 Don                                                                                                                                  $1,000.00
                              Clark                                  Terry                                                   Lee                                                                          $6,500.00


                              Colin                                  Timothy                                                 X.                                                                    $677,500.00
                              Connelly                               Richard                                                                                                                        $32,000.00
                              Conover                                John

                              Crawford                                Don                                                                                                                                 $5,000.00

                               Crawford                               H.R.                                                                                                                             $16,250.00

                               Cummings                               Bob                                                                                                                          $5,000.00
                               Crosby                                 Elliot                                                                                                                      $10,000.00
                               Dalton                                 Brian                                                  Charles                                                           $1,069,360.00

                              Davis                                  Gordon                                                                                                                        $100,000.00
                              Day                                    Tracv (Helen)                                                                                                                   $2,400.00
                              Decker                                 Larry                                                                                                                                $3,000.00
                              Devore                                 Don                                                                                                                                $7,750.00
                              Demeter                                Karen                                                                                                                             $17,000.00
         Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8827 Page 6 of 8
AO 245 S RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
DEFENDANT: John Harrell                                                                                     PAGE   6   OF   8
CASE NUMBER:03CR08S0-W

                                    RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
                                                       (VICTIM LIST CONTINUED)




                                                                 Middle Name/
                                                                   Spouse's
                             Last Name            First Name        Name                      Loss
                                                Arden
                          Danielson             (Deceased)       Suzie                     $939,601.47

                          Eash                  Mahlon           Emma                      $439,471.00
                          Ebner                 Jack             M.                         $50,000.00
                          Ellis                 Troy                                        $50,000.00
                          Ensor                 Justin                                      $10,000.00
                          Feriante              Randy            Gene                      $250,000.00
                          Flake                 Bertha                                     $200,000.00
                          Foley                Timothv                                      $10,000.00
                          Ford                  Robert           Lyn                        $18,500.00
                          Franzoy              Christopher .                               $147,000.00
                          Fronkoviak           Donald            Norman                     $37,360.00

                          Gamez                Jorge                                        $65,000.00
                          Gangwish             Leland                                      $515,950.00
                          Gamer                Albert            R.                         $90,000.00

                          Gibson               Robert                                       $40,000.00
                          Gilbert              Millard                                     $200,000.00
                          Griffith             Gene                                         $11,850.00
                          Gunnell              Douglas                                      $35,000.00
                          Gupta                lshwar                                       $65,859.37
                          Hackey               Don                                         $496,000.00
                          Hackey               Ralph                   '·                   $80,000.00
                          Harris               Craig            Millar                     $130,000.00
                          Harris               Thomas           Gregory                   $22,000.00
                          Hatch                Kreston          s.                     $1,745,000.00
                          Heggland             Rov              Thomas                   $113,966.67
                          Higley               Guy              L.                       $500,000.00
                          Holland              Robert                                    $200,000.00
                          Houlemard            Dom                                         $2,000.00
                          Housman              Michael                                    $20,000.00
                          Jackson              Mark             Deborah                      $25,000.00

                          Jensen               Kenneth                                      $40,000.00
                          Jones                Peggy Ann                                     $4,000.00
                          Judson               Kathv                                        $10,000.00
                          Kav                  Harold                                        $7,025.00
                          IKav                 Loren                                       $145,662.00
                          Keesee,              Paul                                        $343,000.00
                          Kelso                Darrell     .    Lauren                       $10,000.00
                          Keyse                Norman                                        $75,475.00
                          King                 Norman           0.                     $4,000,000.00

                          Koen                 Alexis                                        $20,200.00
                                                                       -    - --   ··•·-· ·--- ---- ··· ·
       Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8828 Page 7 of 8
AO 24S S  RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
DEFENDANT: John Harrell                                                                       PAGE 7   OF   8
CASE NUMBER:03CR0850-W
                                RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
                                                 (CONTINUED LIST OF VICTIMS)




                                                           Middle Name/
                                                             Spouse's
                         Last Name         First Name         Name               Loss
                    Kyler                Delbert          0.                    $173,000.00


                    Langworthy           Eugene                                 $700,000.00
                    Lienberger           Lee              Debby                   $3,000.00
                    Lee                  James            C.                     $15,000.00
                    Levine               Ed                                      $12,100.00
                    Loesby               Richard          Kent                    $2,500.00
                    Louden               Celeste                                 $55,000.00
                    Low                  Elise                                    $1,900.00
                    Lowenherz            Mark                                   $200,000.00
                    Luiten               Peter            Kathleen              $100,000.00

                    Mast                 Jerry            Elizabeth             $425,000.00
                    Marian               Paul                                    $20,000.00



                    Martin               Felicitas                               $35,000.00
                    Masingill            Scott                                   $75,260.00

                    Matheson             Raymond          Pauline             $1,643,416.23

                    Maynes               David                                   $25,000.00
                    Mazna                Juanita          T.            I     $1,590,500.00
                    McCauley             Cleybum                                 $10,000.00

                    Mccreadie            Linda                                   $23,000.00


                    McGarvey             Blair                                   $94,020.00

                    Means                Frank            Leeland                $77,409.00
                                         Rudy
                    Menan                (deceased)       Greg                $1,025,000.00
                    Miller               Mary                                    $55,000.00
                    Monroe               Earl             Melba                  $25,000.00
                    Morris               Gene                                     $2,020.00

                    Neal                 David                                   $39,500.00

                    Newlan               Judy                                 $1,380,000.00
                    Overstreet           Scott                                    $5,000.00


                    Perez                Quinn            Edward                 $40,000.00
        Case 3:03-cr-00850-W Document 1067 Filed 04/23/20 PageID.8829 Page 8 of 8
AO 245 S RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
DEFENDANT: John Harrell
                                                                                                 PAGE   8   OF   8
CASE NUMBER:03CR0850-W

                              RESTITUTION, FORFEITURE OR OTHER PROVISIONS OF THE JUDGMENT
                                               (CONTINUED LIST OF VICTIMS)




                                                              Middle Name/
                                                                Spouse's
                            Last Name         First Name         Name               Loss
                         Petersen           Dallas                                 $900,000.00
                         Peterson           Waldon            0.                   $213,000.00
                         Porpler            Ed                Jean                   $7,000.00
                         Prior              Ralph             Dale                   $5,000.00
                         Qasim              Javed                                   $40,000.00
                         Remmey             Lee                                     $25,000.00
                         Richards           Keith                                  $113,600.00
                         Rigby              Roy                                     $20,000.00
                         Rupp               Larry             E.                   $250,000.00
                         Saito              Alan             Dean                  $600,000.00
                         Seamons            Tiffany                                 $54,000.00
                         Serrata            Jim                                     $25,000.00

                         Shah,              Anil             Anil                   $50,000.00

                         Slaught            Kenneth          Patrick              $100,000.00
                         Smith              Alison           Falconer              $25,000.00
                                            Murry
                         Smith              (Deceased)       Mary                   $50,000.00
                         Smith              Preston                                 $45,000.00
                         Souther            Gary             Wayne                  $10,000.00
                         Stanley            Jeral            Dorthea!            $2,151,746.42
                         Steele             Larry                                 $300,000.00



                         Steiner            John             C                    $500,000.00
                         Stenquist          Floyd                                   $1,100.00
                         Stott              Clark            B.                  $750,000.00
                         Tanaka             Sidney           Mark               $5,400,000.00
                         Teaman             Charles          Richard             $152,500.00
                         Turley             Don              L.                  $100,000.00
                         Vess               William                                $16,000.00

                         Weaver             Russell          Jay                   $60,00Q.00

                         Welzein            Richard                                 $5,000.00
                         White              Claude                                 $58,200.00
                         Wilcomb            Steven           Howard               $160,000.00

                         Yearous            Clark                                  $44,500.00
                         Young              John             David                 $11,400.00

                         TOTAL                                                 $40,556,065.30
